Annual ShareholderMeetingJune 24, Strong Experience - Focused Growth - Managing Risk Forward-Looking Statements ШThis presentation contains forward-looking statements. ШForward-looking statements are based on managementassumptions and analyses. ШActual experience may differ and such differences maybe material. ШBacklog consists of written orders and estimates for ourservices which we believe to be firm. In many instances contracts are cancelable by customers so we may neverrealize some or all of our backlog, which may lead tolower than expected financial performance. ШForward-looking statements are subject to uncertaintiesand risks which are disclosed in Geokinetics’ AnnualReport on Form 10-K. Exploit Seismic Data Acquisition and Processing Needed at All Stages of the E&P Cycle “With 3-D seismic, we can understand the detailed geology muchbetter than before.
